Citation Nr: 0109296	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the lateral meniscus 
tear of the left knee, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from January 1992 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected lateral meniscus tear of the left knee, 
rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board notes that the veteran claimed service connection 
for a right knee disability that he alleged was secondary to 
his lateral meniscus tear of the left knee.  That claim was 
denied in August 2000 and to date it does not appear he has 
filed a Notice of Disagreement addressing that claim, so it 
is not in appellate status and will not be addressed in this 
decision.  

Regardless, the issue of entitlement to service connection 
for a right knee disability is not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(2000).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  None of the steps required 
for jurisdiction have been satisfied.  More recently, when 
another part of VA argued that an issue over which the Board 
did not have jurisdiction should be remanded, the Court again 
established that jurisdiction counts.  Specifically the Court 
could not remand a matter over which it has no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  See also Ledford v. 
West, 136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 
(1998); Shockley v. West, 11 Vet. App. 208 (1998).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the veteran 
asserts higher ratings would be warranted under Diagnostic 
Codes 5258 and 5259.  In addition, on the VA Compensation and 
Pension examination report regarding the examination 
conducted in April 2000 the examiner diagnosed degenerative 
arthritis in the left knee secondary to absence of the 
lateral meniscus, and stated that "complete thorough 
evaluation" had been performed at Carraway Methodist Medical 
Center and Baptist Montclair Medical Center in Birmingham, 
Alabama, and that the results of those tests should be 
available.  It does not appear that the RO has attempted to 
obtain those medical records, nor does it appear that the RO 
has addressed the veteran's assertions that other Diagnostic 
Codes are applicable.  

Although rating the same disability under various diagnoses 
is to be avoided, the United States Court of Appeals for 
Veterans Claims has held that separate ratings may be 
appropriate when different disabilities arise out of the same 
injury (such as a painful scar and underlying muscle damage), 
so long as none of the symptomatology of any one of the 
conditions overlaps or duplicates the symptomatology of the 
other condition being rated.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  See also VAOPGCPREC 23-97 
(July 1, 1997).  In this case, the RO has made no indication 
it considered the propriety of a separate rating for the 
degenerative joint disease in the left knee reported in the 
April 2000 VA examination.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should ask the veteran to 
execute releases with the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since records were last 
obtained, including but not limited to 
all records and results of diagnostic 
testing of the veteran's left knee 
disability from Carraway Methodist 
Medical Center and Baptist Montclair 
Medical Center.  After securing the 
necessary releases, the RO should request 
these records.

2.  The veteran should be afforded a VA 
orthopedic examination to identify what, 
if any, symptoms and manifestations of 
disability the veteran has as the result 
of his service-connected lateral meniscus 
tear of the left knee, and what, if any, 
symptoms and manifestations the veteran 
has as the result of degenerative joint 
disease of the left knee, differentiating 
between the two to the extent possible.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Inasmuch as the issue of whether a 
separate rating for degenerative joint 
disease of the left knee is warranted is 
deemed to be "inextricably intertwined" 
with the issue of an increased rating for 
lateral meniscus tear of the left knee, 
the RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Claimant responsibility

VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


